      8:21-cv-01848-DCC        Date Filed 06/18/21         Entry Number 1   Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            GREENWOOD DIVISION

Bryan Summey,                               )          C.A. No.:
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  )          COMPLAINT
                                            )
BlueCross BlueShield of New Jersey,         )
                                            )
              Defendant.                    )

       The Plaintiff, complaining of the Defendant herein, would show unto this Honorable

Court as follows:

                                                 I.

       Plaintiff is a citizen and resident of Bradley, South Carolina.

                                                II.

       Defendant is an insurance company organized and existing pursuant to the laws of

one of the States of the United States, and which does business in Bradley, South Carolina.

                                                III.

       In this matter, Plaintiff seeks health insurance benefits under an ERISA plan pursuant

to 29 U.S.C. § 1132(a)(1)(B) and that this court has jurisdiction to hear this matter based

upon a federal question.

                                                IV.

       Plaintiff was provided health insurance through his deceased wife’s employer, Pfizer,

which is fully insured by Defendant. Besides being the insurer of the plan, Defendant is also

the sole entity responsible for determining whether claims such as the Plaintiff’s should be



                                          Page 1 of 4
      8:21-cv-01848-DCC        Date Filed 06/18/21      Entry Number 1      Page 2 of 4




paid. Accordingly, Defendant is the claim administrator and a fiduciary of the plan for the

purpose of deciding whether benefits are payable. As the claim administrator, insurer, and

fiduciary of the plan in which Plaintiff participated the Defendant is a proper party Defendant

in the matter sub judice wherein Plaintiff seeks benefits pursuant to ERISA 29 U.S.C.

§1132(a)(1)(B).

                                              V.

       Plaintiff underwent certain medical treatment and the resulting claims were submitted

to Defendant for processing and payment.

                                              VI.

       Defendant denied Plaintiff’s claim. Plaintiff appealed the denial and attempted to

fully exhaust administrative remedies, but Defendant, who is the claims fiduciary of the plan,

has failed and refused to respond to Plaintiff’s appeal, which has made it impossible for

Plaintiff to fully exhaust administrative remedies and Plaintiff deems his claim denied and is

excused from fully exhausting administrative remedies pursuant to the doctrine of futility.

                                             VII.

       Defendant made its claim decision while operating under a conflict of interest which

significantly influenced the Defendant to deny Plaintiff’s claim. The Defendant’s decision

was not based upon substantial evidence or the result of a principled and reasoned decision-

making process. Instead, the Defendant’s decision was reached by Defendant ignoring

relevant evidence pertaining to Plaintiff’s claim and, instead, relying upon biased

information and flawed expert opinions. Accordingly, Defendant operated under a conflict

of interest which improperly and significantly influenced its claim decision.

                           FOR A FIRST CAUSE OF ACTION

                                          Page 2 of 4
      8:21-cv-01848-DCC            Date Filed 06/18/21       Entry Number 1       Page 3 of 4




                                                 VIII.

          Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set forth

herein.

                                                  IX.

          Plaintiff respectfully requests that this Court consider the administrative record

compiled in this case and any other evidence relevant to factors made relevant by Champion

v. Black & Decker, 550 F.3d 353 (4th Cir. 2008) and declare, pursuant to 29 U.S.C.

§1132(a)(1)(B) that Plaintiff is entitled to the health insurance benefits which he seeks under

the terms of the plan. In the event that the court reviews the record and/or other relevant

information and determines that the Defendant abused its discretion or that its decision is not

supported by the record, but that the substance of the record might not support Plaintiff’s

entitlement to benefits then Plaintiff respectfully asks that, in the event of such a finding, that

the court exercise its inherent power to remand Plaintiff’s claim for a “full and fair” review

by the appropriate claim fiduciary Defendant. Should the court award Plaintiff any part of

the relief requested, Plaintiff additionally requests that the Court award him attorney’s fees

and costs pursuant to 29 U.S.C. §1132(g).

          WHEREFORE, having fully stated his complaint against the Defendant, Plaintiff

prays for a declaration of entitlement to the health insurance benefits he seeks pursuant to 29

U.S.C. §1132(a)(1)(B), attorney’s fees and costs pursuant to 29 U.S.C. §1132(g), and such

other and further relief as this Court deems just and proper, including pre-judgment interest

on all benefits due from the point at which benefits were payable through the time of

judgment.




                                              Page 3 of 4
      8:21-cv-01848-DCC   Date Filed 06/18/21    Entry Number 1     Page 4 of 4




                                     s/ M. Leila Louzri
                                     M. Leila Louzri, Esq.
                                     Federal Bar #: 12007
                                     FOSTER LAW FIRM, LLC
                                     PO Box 2123
                                     Greenville, SC 29602
                                     (864) 242-6200
                                     (864) 233-0290 (facsimile)
                                     E-mail: llouzri@fosterfoster.com

Date: June 18, 2021                  Attorneys for Plaintiff




                                   Page 4 of 4
